Citation Nr: 9900745	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-18 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from February 1980 to April 
1981.  This matter comes to the Board of Veterans Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO), which declined to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  The Board disallowed the appellants claim of to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder in a January 1996 decision.  

2.  Additional VA clinical evidence regarding a psychiatric 
disorder received since the January 1996 Board decision is 
new and material.  


CONCLUSION OF LAW

The Boards January 1996 decision which disallowed the claim 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder is final; new and material evidence has 
been submitted, and the appellants claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1996, the Board disallowed the appellants attempt 
to reopen a previously denied claim of service connection for 
an acquired psychiatric disorder.  In May 1996, the 
appellants motion for reconsideration of the appeal was 
denied.  Subsumed within the Board decision were several 
previous determinations, including: an April 1982 rating 
decision, in which the RO denied service connection for a 
nervous disorder, holding that the then-current diagnosis of 
borderline personality disorder was not a disease or injury 
for VA compensation purposes; a March 1987 rating decision, 
in which the RO denied service connection for a nervous 
disorder, determining that more recent diagnoses of 
dysthymia, atypical depression, major depression, adjustment 
reaction, and personality disorder, were unrelated to his 
military service; and an April 1992 rating decision and a 
September 1992 hearing officers decision, in which the RO 
denied service connection for schizophrenia, noting that it 
was not shown until 1988.  All such determinations, however, 
were subsumed in the Boards January 1996 decision, which was 
a disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996) (citing Edenfield v. Brown, 8 Vet. App. 384, 
389-90; Graves v. Brown, 522, 524 (1996).   

Decisions of the Board are final.  38 U.S.C.A. § 7104.  One 
exception to that rule is where new and material evidence is 
submitted with regard to a previously disallowed claim, VA 
must reopen the claim and review the former disposition of 
the case.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original).  When an 
appellant seeks to reopen a claim under 38 U.S.C.A. § 5108, 
the Board must conduct a two-step analysis.  Manio v. 
Derwinski , 1 Vet. App. 140, 143 (1991); 38 C.F.R. 
§ 3.156(a).  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material when the 
credibility of the [new] evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only then can the 
Board reach the second step, reopening the claim and 
reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  

In this case, the appellant asks the Board to order reopening 
of a previously disallowed claim of service connection for an 
acquired psychiatric disorder.  In doing so, the Board must 
review the evidence before VA at the time of the prior Board 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened for 
adjudication on the merits.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to review 
the merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996), affg 8 Vet. App. 1, 4 (1995). 

The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); compare 
Glynn v. Brown, 6 Vet. App. 523, 528 (1994) (holding all 
evidence must be reviewed since the last final merits 
denial).  The newly presented evidence need not be probative 
of all the elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, 9 Vet. App. at 284.  The 
prior evidence of record is vitally important in determining 
newness as well as the reasonable possibility of a changed 
merits outcome for purposes of deciding whether to reopen a 
claim.  Id.  

Recently, in Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) had opportunity to review the analytical process 
applied by VA and the U.S. Court of Veterans Appeals (Court) 
to claims for reopening.  In so doing, the Federal Circuit 
fundamentally altered that analytical process.  Prior to 
Hodge, the Court required, before reopening, that there be a 
reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (citing Chisholm v. Secretary of Health and Human 
Services, 717 F.Supp. 366, 367 (W.D. Penn. 1989) (involving a 
determination of the Social Security Administration)).  

Thus, in taking the first step of the Manio analysis, the 
Court required affirmative answers to three questions:  (1) 
Was the newly presented evidence new (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record)?; (2) Was it probative of the issues at 
hand?; and (3) If it was new and probative, then, in light of 
all of the evidence of record, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?  Evans v. Brown, 9 Vet. App. 273 (1996).  See 
also Cox v. Brown, 5 Vet. App. 95 (1993) (material evidence 
is relevant to and probative of issue, and of sufficient 
weight or significance to create reasonable possibility that 
new and old evidence would change the outcome).  

The Federal Circuit in Hodge determined that the Court-
imposed third element of that analysis was an improper 
interpretation of 38 C.F.R. § 3.156(a).  

We conclude that the Court . . . erred in adopting 
the Colvin test in that it failed to defer to the 
reasonable definition of a statutory term adopted 
by a regulation promulgated by the Secretary.  We 
further conclude that the test set forth by the 
court may be inconsistent with the underlying 
purposes and procedures of the veterans benefits 
award scheme.  

Hodge, 155 F.3rd at 1360.  See Chevron v. National Resources 
Defense Council, 467 U.S. 837 (1984) (regulations are to be 
given controlling weight unless arbitrary, capricious, or 
manifestly contrary to statute).  One month later, in 
applying the Federal Circuits holding, the Court stated that 
Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, No. 96-1695, slip op. 
at 5 (U.S. Vet. App. Oct. 30, 1998).  Hodge did not overrule 
that portion of Colvin defining new evidence or 
material evidence, essentially the first two elements of 
the analysis discussed in Evans, 9 Vet. App. at 284, supra.  
See Colvin, 1 Vet. App. at 174 (new evidence means more than 
evidence which was not previously physically of record; to be 
new, additional evidence must be more than merely 
cumulative; material evidence is relevant and probative of 
the issue at hand).  

Of significance to this inquiry is a February 1996 VA 
clinical record.  That same month, the appellants spouse had 
written to his treating physician, stating that the appellant 
needs your written examination of his in[-]service records 
during 1980-81.  The physician wrote that the appellant had 
been treated since December 1992 for schizoaffective 
disorder, and that, based on records of in-service treatment 
apparently provided by the appellant, he may have been 
having mental problems in the service prior to separation and 
a case may be made for service connection.  

This clinical document was not actually before VA at the time 
of the January 1996 Board decision; it is, thus, by 
definition new evidence.  Moreover, it is probative as to 
the relationship between any current psychiatric disorder and 
active service.  The language used by the physician is not 
expressed in absolute certainty, but probative evidence need 
not be so expressed.  See Lathan v. Brown, 7 Vet. App. 359 
(1995) (for well-grounded claim, medical opinion need not be 
expressed in terms of certainty).  Cf. Alemany v. Brown, 9 
Vet. App. 518 (1996) (use of possible sufficed to create 
competent medical evidence of a relationship); Molloy v. 
Brown, 9 Vet. App. 513 (1996) (use of could would have 
rendered opinion competent medical evidence); Watai v. Brown, 
9 Vet. App. 441 (1996) (quite possibly might sufficient 
to generate competent medical evidence); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (doctors statement that service-
connected injuries may or may not have contributed to 
veterans death was too speculative to create nexus).  In 
this case, the physicians use of the qualifier may is 
similar to could or possible, words that in the other 
instances, cited above, have been characterized as probative 
evidence.  

Because the evidence is both new and probative on the issue 
at hand, it is also new and material.  In light of Hodge, 
discussed above, there is no need to further determine 
whether this new and probative evidence would create a 
reasonable possibility of changing the outcome of the case.  
That is a question saved for adjudication of the claim on the 
merits.  Having satisfied the first two steps of the analysis 
set forth in Evans, 9 Vet. App. at 293-84, the Board 
determines that the evidence presented since the January 1996 
Board decision includes new and material evidence.  As 
such, the claim is reopened and the Board has jurisdiction to 
consider the merits of the claim.  See Barnett, 83 F.3d at 
1383-84.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  


REMAND

As noted above, the RO declined to reopen the claim the 
November 1996 rating decision as it determined that new and 
material evidence had not been submitted.  The RO did not 
reach the merits of the claim.  In the decision above, the 
Board comes to a contrary conclusion, thereby reopening the 
claim and establishing its jurisdiction to review the merits 
of the claim.  However, the Board can only reach the merits 
of the claim if it determines that no prejudice would result 
to the appellant.  Bernard v. Brown, 7 Vet. App. 384, 394 
(1993).  As discussed below, additional evidence should be 
obtained; thus, the Board cannot conclude that no prejudice 
would result to the appellant.  Therefore, the claim is 
remanded for additional development of the evidence.  

The appellant maintains that his service medical records are 
incomplete.  The Boards December 1994 remand directed 
additional development on this same issue, and the ROs 
efforts did not turn up any additional service medical 
records.  Nevertheless, on remand the RO should review the 
claims file to ensure that all service medical records have 
been obtained and associated with the claims file.  

In a February 1998 statement, the appellant asked for a VA 
psychiatric examination.  While the claims file includes VA 
examinations and clinical records showing treatment in the 
1990s, the most recent psychiatric examination was conducted 
in 1982.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) ( 
VA is required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
On remand, the appellant should be afforded a VA psychiatric 
examination to determine the nature and etiology of his 
claimed psychiatric disorder.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for a 
psychiatric disorder since 1995, and the 
dates of such treatment.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  On review of the claims file, the RO 
should undertake to make another attempt 
to secure the appellants complete 
service medical records through official 
channels.  

3.  The RO should afford the appellant a 
VA psychiatric examination to determine 
the diagnoses of all present psychiatric 
disorders.  The entire claims folder must 
be made available to the examiner in 
conjunction with the examination.  If a 
psychiatric diagnosis is made, the 
examiner should specify (1) the date of 
onset of the disease; (2) any 
relationship between that diagnosis and 
the psychiatric treatment reflected by 
the evidence in the claims file; and (3) 
any relationship between that diagnosis 
and the appellants acknowledged 
substance abuse prior to, during, and 
subsequent to service.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished. 


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
Thereafter, the case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
